Title: Valentine W. Southall to Thomas Jefferson, 19 July 1819
From: Southall, Valentine Wood
To: Jefferson, Thomas


          
            Dr sir,
            Lynchburg, July 19th 1819
          
          With the expectation that I should meet you in this place, where I’ve been for two or three days, Jefferson placed in my hands $240; which, to be added to a sum in your possession, were to take up a note due, in a few days, in the Bank. Not  meeting with you, agreeably to expectation, I’ve deposited the sum in the Bank of Virginia, subject only and payable to your order.
          
            With sentiments of respect and esteem,
            V W southall,
          
        